Appeal from a judgment of the Supreme Court, Erie County (Christopher J. Burns, J.), rendered October 28, 2009. The judgment convicted defendant, upon his plea of guilty, of reckless endangerment in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously modified as a matter of discretion in the interest *1700of justice and on the law by amending the orders of protection and as modified the judgment is affirmed, and the matter is remitted to Supreme Court, Erie County, for further proceedings in accordance with the same memorandum as in People v Jackson (85 AD3d 1697 [2011]). Present — Smith, J.P., Centra, Fahey, Gorski and Martoche, JJ.